  Case: 1:17-md-02804-DAP Doc #: 1242 Filed: 01/10/19 1 of 2. PageID #: 30657




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                  )   MDL 2804
 OPIATE LITIGATION                             )
                                               )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                     )
                                               )   Judge Dan Aaron Polster
 ALL CASES                                     )
                                               )   ORDER REGARDING CERTAIN
                                               )   DEADLINES




       On January 10, 2019 the Court held a regular status teleconference. During the call, the

Court provided the parties with deadlines for several pending motions.

       The Joint Proposal for the Track Two Case Management Order is extended to February 4,

2019 at 12:00 pm.

       Plaintiffs’ Reply in Support of the Motion for Approval of a Short Form Complaint and

Incorporation of Sealed Materials by Reference, Doc. #: 1142, is due not later than January 14,

2019 at 12:00 pm.

       Ohio Board of Pharmacy’s Response to McKesson’s Motion to Compel Discovery

Production of the Ohio Automated Rx Reporting System Database, Doc. #: 1221, is due January

11, 2019. McKesson’s Reply in Support is due January 18, 2019 at 12:00 pm.
  Case: 1:17-md-02804-DAP Doc #: 1242 Filed: 01/10/19 2 of 2. PageID #: 30658



       The next status teleconference will be held on February 13, 2019 at 12:00 pm. Dial in

instruction remain the same. The Status Report is due February 11, 2019 at 12:00 pm.



              IT IS SO ORDERED.




                                               /s/ Dan Aaron Polster January 10, 2019
                                               DAN AARON POLSTER
                                               UNITED STATES DISTRICT JUDGE




                                               2
